Citation Nr: 0504992	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
disorder, neurodermatitis disseminata. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from January 1944 
to May 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, findings that new and material evidence had not been 
submitted to warrant reopening the claim.   


FINDINGS OF FACT

1.  All notice and development necessary for an equitable 
disposition of the claim has been completed.  

2.  A claim for service connection for a skin disorder was 
last finally denied in a July 1995 rating action, based on 
the absence of new and material evidence to reopen the claim.  
He got notice and did not appeal.  Prior denials of 
entitlement to service connection for a skin disorder were 
based on absence of cognizable evidence of a skin disorder 
developing in service, or otherwise causally related to 
service.  

3.  Evidence received since the last prior denial of the 
claim for service connection for a skin disorder in July 1995 
does not relate to an unestablished fact and raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The unappealed July 1995 rating action is final.  New and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for a skin disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  This collection of laws is generally 
known as the Veterans Claims Assistance Act (VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements by issuing a  VCAA letter 
in September 2001, and by a statement of the case issued in 
June 2003.  The veteran was informed by the September 2001 
letter of development that would be undertaken with his 
assistance in furtherance of his claim, and was informed of 
evidence necessary to support his claim, including evidence 
that would be required to reopen his claim.  By the statement 
of the case issued in June 2003, the veteran was informed of 
the current standard for evidence required to reopen a claim 
for service connection, as discussed below.  VA also then 
informed the veteran that it was ultimately his 
responsibility to see that evidence in furtherance of his 
claim is obtained.  VA also asked for the veteran to directly 
submit evidence supportive of his claim.  

The veteran was afforded assistance in development of his 
claim, including being afforded a hearing before the 
undersigned in November 2003.  The veteran did not indicate 
the presence of additional pertinent evidence, despite the 
RO's request for any additional evidence, and accordingly no 
additional evidence, including medical evidence, was obtained 
by VA.  While the veteran testified at the November 2003 
hearing to additional service medical records not represented 
in the claims folder, additional service medical records had 
previously been requested, and the Board is satisfied that 
all service medical records have been obtained and associated 
with the claims folder.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was issued in September 2001, prior to 
initial adjudication of the appealed claim in December 2002.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  Additionally, at the November 
2003 hearing the veteran was again informed of assistance to 
be provided him in furtherance of his claim, and he 
specifically waived any further due process considerations in 
the form of RO review of his claim.  The veteran himself then 
emphasized the necessity of expedience, particularly in light 
of his advanced age.  Hence, the Board is satisfied that only 
disservice to the veteran may be achieved by further delay 
before adjudication of his case.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Whether New and Material Evidence Has Been Submitted to 
Reopen Claim 

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  An exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
previously denied claim, the Secretary shall reopen the claim 
and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004). 

The last prior final denial of the veteran's skin disorder 
claim was a July 1995 rating action finding that new and 
material evidence had not been submitted to reopen the claim.  
Evidence then considered included past and recent medical 
records, including VA treatment records up to February 1995, 
as well as testimony at an RO hearing in February 1995.

The recent VA treatment records show treatment in August 1994 
and November 1994 for diagnosed eczematous dermatitis 
affecting the face, neck, and forearms.  The veteran received 
topical treatments.  Improvement was seen upon follow up in 
February 1995.  While the veteran alleged during treatment 
that he had a skin rash since service in 1945 when he in 
India, no medical record supporting that allegation was 
presented, and not assessment as to etiology was made.

At the February 1995 RO hearing, the veteran's representative 
explained the veteran' contention that he had suffered from 
his skin condition since service, and had received medical 
treatment post service, though records of that treatment were 
not kept, so that the first record of treatment for the skin 
condition was a VA hospitalization years post service.  The 
substance of the veteran's testimony was essentially that as 
presented before the undersigned in November 2003, as 
detailed below.  

The veteran received multiple prior denial letters in 1994 
for his claim for service connection for a skin condition, 
based on the failure to submit new, pertinent evidence 
warranting reopening of the claim.  

Evidence received in July 1994 included a service record 
showing that the veteran had taken 45 sick days while serving 
in India from January 1945 to May 1946.  However, this 
extracted treatment records summary provided no information 
regarding the nature of treatments received, and service 
medical records corresponding to the dates of treatment 
specified in that record show treatment for disorders other 
than skin disorders.  

Service medical records have been contained within the claims 
folder roughly since the creation of the claims folder in 
approximately June 1946, when the veteran first submitted a 
claim for education benefits.  These service medical records 
fail to show any treatment for a skin condition.  The 
veteran's skin was noted to be normal upon service separation 
examination in May 1946.  

In the veteran's original claim for service connection for a 
skin condition, submitted in September 1959, the veteran 
alleged that he developed his skin condition and first 
received treatment for it in service in Chaubau, India in 
December 1945.  In his own supporting statement, submitted at 
the time of that September 1959 claim, the veteran averred 
that while in service overseas, while traveling on a cattle 
car between Bombay, India to Assam Valley, he had developed 
an irritating sensation of the eyes, sinus, and head, which 
condition grew worse for the duration of his stationing 
overseas.  He added that he was treated in Chaubau for two 
days, with temporary relief, but with recurrence and 
increased severity of the condition while he remained 
stationed in the Pacific region.  He added that upon 
returning home after service, he found that he could no 
longer engage in farming activities as he had previously, and 
that despite going to several doctors, he could not achieve 
sustained relief of his condition.  

The record contains a VA hospital summary dated in May and 
June 1959.  Historically it is noted that appellant was 
hospitalized for a skin disorder of 3 years duration.  It 
reportedly had started while he was working in the woods.  
This was the first hospital admission.  Recorded history 
contains no reference to an ongoing skin disorder in the 
years immediately after service.  Neurodermatitis disseminata 
was the final diagnosis.

In support of his September 1959 claim, the veteran submitted 
an August 1959 letter from F. L. Hawthorne, M.D., informing 
that he had treated the veteran for sinusitis in September 
1947.  He also submitted a letter from K. J. Phelps, M.D., 
dated in September 1959, informing that the veteran had been 
released from the White Bridge Road VA Hospital in June 1959 
with a diagnosis of neurodermatitis disseminata, and that he 
had since only been able to work intermittently due to the 
disorder.  

Also in support of the September 1959 claim, the veteran's 
wife submitted an August 1959 statement.  She then explained 
that she had seen the veteran weekly from the time they first 
met in the spring of 1947, until their marriage in February 
1948.  She added that over that interval the veteran 
complained regularly of sinus or other conditions of his 
head.  Unfortunately, she did not specify in the letter when 
the veteran experienced onset of his skin condition, but 
rather spoke generally of his multiple disturbances and 
ailments.  

The veteran also submitted other lay statements to support 
his original claim.  One such statement, from [redacted], 
dated in August 1959, does appear to have provided some 
support the veteran's claim at that time, since it informed 
that the veteran had worked for Mr. [redacted] bailing hay for 
many years both before and after service, with the veteran 
having unfailing health prior to service, but suffering from 
multiple illnesses after service including sinus difficulties 
and a rash about the face, neck, and upper body.  However, 
this letter did not specify the approximately date of onset 
post service, in particular, of the skin condition.  
Ultimately, the RO addressed (and denied) this original claim 
in an October 1959 rating action.  

The veteran again submitted a claim for service connection 
for a skin condition in August 1966, alleging that he had a 
skin condition from 1946 to the present.  However, he then 
reported that treatment in service was for a travel-related 
check-up in 1944, for conditions of the lungs, sinus, eyes, 
and stomach in 1945, and for food poisoning in 1946.  He did 
not then report having received any treatment for a skin 
condition prior to a VA hospitalization for dermatitis in 
1958.  

A VA request to the Military Personnel Records Center in 
August 1966 produced a reply in September 1966 that there 
were no additional medical records found.  

Also in 1966, the veteran submitted an October 1966 letter 
from K. J. Phelps, a private physician, to the effect that he 
had treated the veteran for a skin condition only in January 
1958 and August 1959.  The veteran also in 1966 submitted a 
medical billing statement of a private physician for services 
rendered, which, unhelpfully, did not specify the treatment 
provided.  Additionally in 1966, the veteran submitted three 
lay statements.  Unfortunately, these statements only aver 
that they knew that the veteran had a skin condition, and 
that the veteran had told them that the condition began in 
service.  Thus, none of these lay or medical records 
supported the veteran's assertion of having had skin 
condition since service.  

In March 1968 the Board reviewed the veteran's claim for 
service connection for a skin condition.  The Board then 
noted that there was no record of treatment for a skin 
condition either in service or in the years immediately after 
service.  Rather, there was a record of VA hospitalization in 
June 1959 for complaints itching and scaling of the skin, 
which the veteran then reported had been present for the 
three prior years.  The veteran had reported at that 
hospitalization that the skin condition began when working 
(as a civilian) in the woods cutting trees, and that it 
persisted after ceasing that work.  

Evidence received since the last prior final denial in July 
1995, consisted only of statements made by the veteran 
regarding onset of he skin condition in service in 1945, the 
veteran's testimony to the same effect, and photocopies 
submitted in August 2002, of photographs showing a uniformed 
individual, purportedly the veteran himself, amongst other 
soldiers as well as among native persons, with all the 
photographs reportedly taken while the veteran was in service 
in India around 1946.  However, these photographs provide no 
evidence that the veteran had a skin condition at that time 
or that he was treated for such a condition.  No skin 
condition may be discerned from the photocopies of 
photographs submitted, and the veteran does not contend that 
a skin condition may be discerned from these photographs.  

In the request to reopen a claim for service connection for a 
skin condition, from which this appeal derives, the veteran 
alleged that he was subjected to being sprayed by certain 
chemicals in service during World War II, which he was told 
was in preparation for entering jungles.  He stated that he 
had a skin condition since that time.  He added that while 
stationed in the Asian Pacific Theater he performed work 
hauling slabs that were shaved and sawed, and he believed 
that the saw dust exposure contributed to his skin condition.  
He reported that he was treated for his skin condition by one 
Dr. Hawthorne in Columbia, Tennessee in 1946 upon leaving 
service, but that physician had since died, and he had 
learned that records of treatment by that physician dating 
from 1946 had not been kept.  

In the veteran's most recent testimony, before the 
undersigned in November 2002, the veteran averred that he had 
developed a skin rash while being transported in India with 
other soldiers in cattle cars over the course of a day and a 
night.  He testified that there was debris on the floor of 
the cattle car, and he speculated that he thereby contracted 
the skin condition.  He further testified that the condition 
lasted for two to three months after first developing, and 
then it cleared up when he was reassigned to work in an ice 
cream factory, because he was then out of the heat.  He 
testified that he had no further problems with the skin rash 
up until discharge from service, but then when he returned to 
Tennessee immediately post service and once again took up 
farming, the skin condition recurred.  He testified to 
receiving treatment within the first year post service from 
Dr. Hawthorne, who provided a topical medication that only 
made the condition worse.  The veteran added that he had 
learned that Dr. Hawthorne had since died, and records of the 
treatment in 1946 had not been saved.  He added that he had 
seen a lot of doctors since that time for his skin condition, 
but they did not know how to treat it, with the skin 
condition persistent ever since service, present on his hands 
and the back of his head, and present all the time.  

Also at that hearing, he added that he was treated by Dr. 
Buchanan around 1959 for the condition.  He testified that 
when he was working the condition was worse, but that one-
and-one-half years ago he began receiving treatment again, 
and stopped working, and the condition improved.  

Testimony presented by the veteran in November 2003, and 
other statements submitted by the veteran since the July 1995 
last prior denial of the veteran's claim, are either 
essentially duplicative of statements submitted prior to the 
July 1995 decision and testimony provided at the prior (RO) 
hearing in February 1995, or only provide additional 
allegations regarding his skin disorder which do not lend 
support to his claim and do not point to evidence that might 
support his claim.  Regarding any additional details the 
veteran may have provided regarding his alleged skin disorder 
either in service or as related to service, the Board notes 
that lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Hence, the statements and testimony subsequent to the last 
prior denial of the veteran's claim in July 1995 are not new 
in any manner which is material to the veteran's claim and 
which presents the reasonable possibility of substantiating 
his claim.  38 C.F.R. § 3.156(a).

Submitted statements and testimony also failed to indicate 
the existence of any potential new evidence material to the 
claim.  As addressed in the VCAA discussion, above, the 
veteran's allegations of additional pertinent service medical 
records not contained within the claims folder, are not 
supported by the record, since service medical records have 
been obtained, and past requests for additional service 
medical records have produced no further pertinent medical 
evidence.

While the allegations of chemical spraying exposure in 
service made with the veteran's request to reopen his claim 
in August 2001 are new, this is not supportive of his claim, 
since it provides no medical or other evidence of a 
dermatological condition whose onset began in service or 
which was related to service.  

The only other evidence submitted since the July 1995 denial, 
are photocopies of photographs submitted in August 2002, as 
described above.  While new, these photographs are not 
material to the veteran's claim, since they provide no 
evidence of a skin condition in service.  

Accordingly, new and material evidence has not been received 
since the last prior final denial of the claim in July 1995, 
to warrant reopening of the claim.  38 C.F.R. § 3.156.  The 
competent evidence continues to show no skin disorder at 
separation, the onset of skin pathology (by history in 1956) 
with diagnosis and treatment in 1959.  This skin disorder has 
not been related to service by competent evidence.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for a skin 
disorder is not reopened as new and material evidence has not 
been received.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


